Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-15-00752-CV

                           IN RE GUARDIANSHIP OF Hattie POOLE

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2014-PC-4118
                             Honorable David Peeples, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: June 15, 2016

DISMISSED

           Appellant has moved to dismiss this appeal, stating that the underlying guardianship

proceeding has been settled pursuant to a mediated settlement agreement. See TEX. R. APP. P.

42.1(a). The motion contains a certificate of service to appellee, who has not opposed the motion.

We grant appellant’s motion and dismiss this appeal. Costs of appeal are taxed against appellant.

See id. 42.1(d).

                                                 PER CURIAM